UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6319


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERRY COUSINS, a/k/a Pzo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
Chief District Judge. (4:10-cr-00047-RBS-TEM-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Perry Cousins, Appellant Pro Se.    Robert Edward Bradenham, II,
Howard Jacob Zlotnick, Assistant United States Attorneys,
Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Perry    Cousins         appeals    the   district    court’s      order

denying     his   pro    se     motion      for   the    production     of     trial

transcripts.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.         United States v. Cousins, No. 4:10-cr-00047-

RBS-TEM-1    (E.D.   Va.      Feb.    14,   2012).      We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                         AFFIRMED




                                            2